Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 19-26, 28-91, 93-98 are canceled. 
Claims 1-18, 27, 92 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 12/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. (previous rejection, maintained) Claims 1-18, 27, 92 are rejected under 35 U.S.C. 103 as being unpatentable over Trapnell et al. (W09612406)(cited in applicant’s IDS submitted 4/29/2019) in view of Coffey et al. (US20070190032; previously cited) and Fraser et al. (US20120276109)(cited in applicant’s IDS submitted 4/29/2019).

	Applicant contends: the Office cannot pick and choose isolated elements of a reference and piece them together using Applicant’s specification as a template; the Office has not provided a reasoned basis as to why a person of skill in the art would have combined the cited elements to arrive at the presently claimed invention; the claimed invention concerns a specific administration regimen as claimed; Trapnell et al. fails to teach or suggest such a regimen; Trapnell et al. suggests modification and less immunosuppression, not additional doses without the vector; the comment would have steered a skilled person in the art away from additional doses of immunosuppressant; neither Coffey et al. nor Fraser et al. remedies the deficiencies; none of the cited references teaches or suggests the invention as claimed; the Office provides no explanation as to why the skilled person would have selected these components for combination in the manner claimed; the Office picks and chooses elements; such an approach employs impermissible hindsight reconstruction.
	Applicant’s arguments are considered but found unpersuasive.
	See the rejection as recited in the previous Office Action.

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To reiterate as indicated above and previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings or suggestions of Trapnell et al. in view of Coffey et al. and Fraser et al. (See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.). 
As to the Office not providing a reasoned basis, rather picking and choosing isolated elements, to the contrary, the teachings or suggestions are already provided by Trapnell et al. in view of Coffey et al. and Fraser et al. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use nanocarriers as taught by Fraser et al. with the immunosuppressant and method using immunosuppressant and vector as taught by Trapnell et al. and Coffey et al. Trapnell et al. and Coffey et al. teaches use of carrier with immunosuppressant, and Fraser et al., which also teaches use of carrier with immunosuppressant, teaches such a carrier with immunosuppressant (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further, one of ordinary skill in the art would have been motivated to also administer immunosuppressant, including repeatedly, to suppress response to vector to enhance efficacy of gene transfer and increased expression (p. 7; wherein Trapnell et al. and Coffey et al. are interpreted as teaching the benefits of use of immunosuppressant), as well as without vector (repeat administration of vectors may be necessary (p. 2), which also teaches or suggests that repeat administration of vectors may not be necessary), and the methods of administration (as at least one pre or post dose without viral vector (as recited in claim 1); at least one pre dose and post dose (as recited in claim 2); at least two pre-doses (as recited in claim 3); at least two post- doses (as recited in claim 4); repeatedly (as recited in claims 5, 6, 7, 8, 9); including without vector (as recited in claim 6); and further within a month, prior to or subsequent to co- administration (encompassing within 2, 1 weeks prior or subsequent to coadministration; encompassing within 3 days, 2 days, 1 day prior or subsequent to coadministration; and within 12 hours, 6 hours, 1 hour prior or subsequent to coadministration)(as recited in claims 10-18) as instantly claimed are considered to be those parameters determined by routine optimization for effectiveness according to one of ordinary skill in the art in view of the teachings of Trapnell et al. in view of Coffey et al. and Fraser et al. absent a showing of unexpected results (See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Jn re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”). See also KSR Int 7 Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art”). ... A.Showing That the Range Is Critical: Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).... See also MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
In this case, Trapnell et al. in view of Coffey et al. already teaches or suggests use and benefit of immunosuppressive agent specifically in amount effective to produce effect in a host (p. 18), and one of ordinary skill in the art would have been motivated to optimize dosage amount of immunosuppressant, including repeatedly, to suppress immune response to vector, especially as Trapnell et al. teaches that antibody titers can even be maintained for months after a single administration of vector (p. 46); including wherein administration is begun at a short time before or during or at a short time after administration of the vector; according to standard dosage schedules established for that agent (p. 17); and wherein time and number of courses is dependent on a variety of factors, including age, weight, sex of the patient, disease or disorder being treated, and the severity of the disease or disorder being treated (p. 17).
Further, as to claim 27, as indicated above, Trapnell et al. in view of Coffey et al. and Fraser et al. teaches or suggests coadministering nanocarriers comprising immunosuppressant, viral vector, further administering immunosuppressant without vector and pre-dose and post- dose (in nanocarrier). The amount as recited in claim 27 is also considered to be that determined according to routine optimization according to one of ordinary skill in the art in view of Trapnell et al. in view of Coffey et al. and Fraser et al. absent a showing of unexpected results (See MPEP 2144.05).
Further, it is reiterated that Trapnell et al. clearly teaches or suggests concurrent and repeated administration of adenoviruses and immunosuppressive agents (title). Coffey et al. also teaches use of virus and immunosuppressive agents [0039]; including administration in multiple doses [0039]; wherein virus can be administered prior to, along with or after immunosuppressant [0075].
Further, it is noted that Coffey et al. also teaches: wherein immunosuppressive agent can be administered in multiple doses [0039]; as well as wherein a course of virus and/or immunosuppressant can be administered one or more times [0075], wherein such teachings are interpreted as being known in the art that immunosuppressive agent can be administered in multiple doses, as well as wherein a course of virus and/or immunosuppressant can be administered one or more times.
As to Trapnell et al. suggesting less immunosuppression, it is noted that such a teaching (p. 46 of Trapnell et al.) is for an instance of vectors “designed to reduce or eliminate backbone gene expression” that “may elicit a weaker immune response”, and further “may” require less immunosuppression. However, the instant claims are not so limited.
In response to such provided rationales including the teachings or suggestion of the combined references as indicated as well as routine optimization according to one of ordinary skill in the art in view of such references, applicant has not appeared to provide evidence of unexpected results or criticality (See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Jn reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . ... A.Showing That the Range Is Critical: Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In reWoodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).... See also MPEP 2144.04: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As indicated above by way of the teachings or suggestions of the cited prior art references, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instantly claimed invention in view of the teachings or suggestions of Trapnell et al. in view of Coffey et al. and Fraser et al.
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. (previous rejection, maintained) Claims 1-18, 27, 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, 115, 116 of copending Application No. 14/846949 in view of Trapnell et al., Coffey et al. and Fraser et al. (references cited above).
See claims 1-18, 27, 92 as submitted 12/15/2021.
Applicant contends: the rejections should be deferred until allowably subject matter has been identified; the rejection is based on a comparison of the claims of the application with the claims of the reference patents or applications; the Office has not established that the claims are anticipated or rendered obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
It is noted the instant claims are rejected in view of claims 1, 7, 17, 39-40, 47, 72, 76, 81, 86, 115, 116 of copending Application No. 14/846949 in view of Trapnell et al., Coffey et al. and Fraser et al. Further, nonstatutory obviousness type double patenting rejections made in view of additional secondary references are proper (See MPEP 804).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

5. (previous rejection, maintained) Claims 1-18, 27, 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, 31, 39-41, 47, 55, 65, 66, 68, 69, 76, 90, 95 of copending Application No. 16/100040 in view of Trapnell et al., Coffey et al. and Fraser et al. (references cited above).
See claims 1-18, 27, 92 as submitted 12/15/2021.
Applicant contends: the rejections should be deferred until allowably subject matter has been identified; the rejection is based on a comparison of the claims of the application with the claims of the reference patents or applications; the Office has not established that the claims are anticipated or rendered obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
It is noted the instant claims are rejected in view of claims 1, 4, 8-10, 15, 31, 39-41, 47, 55, 65, 66, 68, 69, 76, 90, 95 of copending Application No. 16/100040 in view of Trapnell et al., Coffey et al. and Fraser et al. Further, nonstatutory obviousness type double patenting rejections made in view of additional secondary references are proper (See MPEP 804).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claims 1-18, 27, 92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 19, 38-40, 42, 43, 46, 48 of copending Application No. 16/159166 in view of Trapnell et al., Coffey et al. and Fraser et al. (references cited above).
See claims 1-18, 27, 92 as submitted 12/15/2021.
Applicant contends: the rejections should be deferred until allowably subject matter has been identified; the rejection is based on a comparison of the claims of the application with the claims of the reference patents or applications; the Office has not established that the claims are anticipated or rendered obvious.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
It is noted the instant claims are rejected in view of claims 1-12, 19, 38-40, 42, 43, 46, 48 of copending Application No. 16/159166 in view of Trapnell et al., Coffey et al. and Fraser et al. Further, nonstatutory obviousness type double patenting rejections made in view of additional secondary references are proper (See MPEP 804).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is maintained for reasons of record.

Conclusion
7. No claims are allowed.
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648